

115 S1805 IS: Century Farms Act of 2017
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1805IN THE SENATE OF THE UNITED STATESSeptember 14, 2017Mr. Murphy (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to establish a program to recognize farms that have been in
			 continuous operation for 100 years.
	
 1.Short titleThis Act may be cited as the Century Farms Act of 2017.
 2.FindingsCongress finds that— (1)the United States has a long history of farming and has historically appreciated the invaluable contribution of farming to domestic and global populations;
 (2)family farms represent 97 percent of all farms in the United States, of which 90 percent are small family farms;
 (3)over 30 States have established Century or Centennial Farm designations and awards; and (4)agricultural producers perform a vital public service that should be recognized and rewarded.
 3.Century farms programThe Secretary of Agriculture (referred to in this section as the Secretary) shall establish a program under which the Secretary recognizes any farm that—
 (1)a State department of agriculture or similar statewide agricultural organization recognizes as a Century Farm; or
 (2)(A)is defined as a farm or ranch under section 4284.902 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act);
 (B)has been in continuous operation for at least 100 years; and (C)has been owned by the same family for at least 100 consecutive years, as verified through deeds, wills, abstracts, tax statements, or other similar legal documents considered appropriate by the Secretary.